CQXE, District Judge.
The question involved is whether the court can withhold discharges from these bankrupts, who were co-partners and who filed a partnership petition, upon the ground that they have not, severally, paid the fees required by the act. I do not see how the court can follow the course suggested by the learned referee. The law permits a partnership petition to be filed even after dissolution. Section 5. Section 40 and general order No. 85, 82 C. C. A. xxxiv., 89 Fed. xiii., recognize no other compensation to the referee, where there are no assets, than the preliminary fee deposited with the clerk. That this fee is wholly inadequate in many cases cannot be denied, but the remedy, of course, is with congress. The court has no power to enlarge the statutory fee. A partnership petition is but one proceeding. Only one petition (in triplicate) need be filed. The clerk has no authority to demand more than the statutory fees. The adjudication and reference follow as a matter of course, and the referee must proceed as required by the law, general orders and rules. The question is determined by the fact that, in contemplation of law, there is but one petition and one proceeding.